Exhibit 10.20

LEASE

RREEF AMERICA REIT III-Z1, LLC,

Landlord,

and

THE PRINCETON REVIEW, INC.,

Tenant

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

  1.

   USE AND RESTRICTIONS ON USE    1

  2.

   TERM    1

  3.

   RENT    2

  4.

   RENT ADJUSTMENTS    3

  5.

   SECURITY DEPOSIT    5

  6.

   ALTERATIONS    6

  7.

   REPAIR    7

  8.

   LIENS    7

  9.

   ASSIGNMENT AND SUBLETTING    7

10.

   INDEMNIFICATION    9

11.

   INSURANCE    9

12.

   WAIVER OF SUBROGATION    10

13.

   SERVICES AND UTILITIES    10

14.

   HOLDING OVER    12

15.

   SUBORDINATION    12

16.

   RULES AND REGULATIONS    12

17.

   REENTRY BY LANDLORD    12

18.

   DEFAULT    13

19.

   REMEDIES    13

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    15

21.

   QUIET ENJOYMENT    16

22.

   CASUALTY    16

23.

   EMINENT DOMAIN    17

24.

   SALE BY LANDLORD    17

25.

   ESTOPPEL CERTIFICATES    17

26.

   SURRENDER OF PREMISES    17

27.

   NOTICES    18

28.

   TAXES PAYABLE BY TENANT    18

29.

   INTENTIONALLY DELETED    18

30.

   PARKING    18

31.

   DEFINED TERMS AND HEADINGS    19

32.

   TENANT’S AUTHORITY    20

33.

   FINANCIAL STATEMENTS AND CREDIT REPORTS    20

34.

   COMMISSIONS    20

35.

   TIME AND APPLICABLE LAW    20

36.

   SUCCESSORS AND ASSIGNS    20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

37.

   ENTIRE AGREEMENT    20

38.

   EXAMINATION NOT OPTION    20

39.

   RECORDATION    21

40.

   RENEWAL OPTION    21

41.

   RIGHT OF FIRST OFFER    21

42.

   CARD ACCESS    22

43.

   LIMITATION OF LIABILITY    23

44.

   SIGNAGE    23

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

   A-1

EXHIBIT A-1 – SITE PLAN

   1

EXHIBIT B – INITIAL ALTERATIONS

   1

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

   C-1

EXHIBIT D – RULES AND REGULATIONS

   D-1

EXHIBIT E – ELECTRICITY COSTS

   E-1

 

-ii-



--------------------------------------------------------------------------------

GROSS (BY) OFFICE LEASE

REFERENCE PAGES

 

BUILDING:    111 Speen Street, Framingham, MA 01701 LANDLORD:    RREEF AMERICA
REIT III-Z1, LLC, a Delaware limited liability company LANDLORD’S ADDRESS:   

c/o RREEF Management Company

One Main Street

Cambridge, MA 02 142

WIRE INSTRUCTIONS AND/OR ADDRESS FOR

RENT PAYMENT:

  

RREEF AMERICA REIT III-Z1, LLC

75 Remittancee Drive

Suite 6841

Chicago, IL 60675-6841

LEASE REFERENCE DATE:    October 4, 2007 TENANT:   

THE PRINCETON REVIEW, INC., a Delaware

corporation

TENANT’S NOTICE ADDRESS:   

(a) As of beginning of Term:

   2315 Broadway, New York, New York 10024

(b) Prior to beginning of Term (if different):

   PREMISES ADDRESS:   

111 Speen Street, Suite Number 550, Framingham,

Massachusetts 01701

PREMISES RENTABLE AREA:    Approximately 8,689 sq. ft. on the fifth (5th ) floor
(for outline of Premises see Exhibit A) SCHEDULED COMMENCEMENT DATE:    December
1, 2007 TERM OF LEASE:    Approximately five (5) years beginning on the
Commencement Date and ending on the Termination Date. TERMINATION DATE:    The
end of the day immediately prior to the fifth anniversary of the Commencement
Date, but if the Commencement Date falls on a day other than the first day of a
calendar month, then the Termination Date shall be the end of the last day of
the calendar month in which the fifth anniversary of the Commencement Date
occurs.

 

iii



--------------------------------------------------------------------------------

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT(Article 3):

 

Period

   Rentable Square
Footage    Annual Rent
Per Square Foot    Annual Rent    Monthly
Installment
of Rent

from

 

through

            YEAR 1    8,689    $ 25.75    $ 223,741.75    $ 18,645.15 YEAR 2   
8,689    $ 26.75    $ 232,430.75    $ 19,369.23 YEAR 3    8,689    $ 27.75    $
241,119.75    $ 20,093.31 YEAR 4    8,689    $ 28.75    $ 249,808.75    $
20,817.40 YEAR 5    8,689    $ 29.75    $ 258,497.75    $ 21,541.48

The actual dates are to be confirmed per Section 2.1.

 

BASE YEAR (EXPENSES):    2008 BASE YEAR (INSURANCE):    2008 BASE YEAR (TAXES):
   Taxes for July 1 2007 to June 30, 2008 TENANT’S PROPORTIONATE SHARE:    8.05
% SECURITY DEPOSIT:    $111,870.00 in the form of a Letter of Credit subject to
reduction per Article 5 ASSIGNMENT/SUBLETTING FEE:    $1,000.00 AFTER-HOURS HVAC
COST:    $35.00 per hour, subject to change at any time PARKING    REAL ESTATE
BROKER DUE COMMISSION:    Richards Barry Joyce & Partners, LLC, for Landlord and
Kelleher and Sadowsky, for Tenant. TENANT’S SIC CODE:    8200

 

iv



--------------------------------------------------------------------------------

BUILDING BUSINESS HOURS:   

Monday through Friday 8:00 a.m. - 6:00 p.m.

Saturday 8:00 a.m. - 1 :00 p.m.

AMORTIZATION RATE:    11.00%

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through E,
all of which are made a part of this Lease.

 

LANDLORD:     TENANT: RREEF AMERICA REIT III-Z1, LLC, a Delaware limited
liability company     THE PRINCETON REVIEW, INC., a Delaware corporation By:  
RREEF Management Company, a Delaware corporation       By:  

/s/ MICHAEL KELLEAN

    By:  

/s/ Michael J. Perik

Name:  

MICHAEL KELLEAN

    Name:  

Michael J. Perik

Title:  

VP/DISTRICT MANAGER

    Title:  

Chief Executive Officer

Dated:   OCT 22, 2007     Dated:   October 19, 2007

 

v



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for general office purposes. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or unreasonably interfere with the rights of other tenants or
occupants of the Building or allow the Premises to be used for any improper,
unlawful purpose, or commit any waste. Tenant shall not do, permit or suffer in,
on, or about the Premises the sale of any alcoholic liquor without the written
consent of Landlord first obtained. Tenant shall comply with all governmental
laws, ordinances and regulations applicable to the specific use of the Premises
and its occupancy and shall promptly comply with all governmental orders and
directions for the correction, prevention and abatement of any violations in the
Building or appurtenant land, caused or permitted by, or resulting from the
specific use by, Tenant, or in or upon, or in connection with, the Premises, all
at Tenant’s sole expense. Tenant shall not do or permit anything to be done on
or about the Premises or bring or keep anything into the Premises which will in
any way increase the rate of, invalidate or prevent the procuring of any
insurance protecting against loss or damage to the Building or any of its
contents by fire or other casualty or against liability for damage to property
or injury to persons in or about the Building or any part thereof.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
31) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any failure of
Tenant to fully comply with all applicable Environmental Laws, or the presence,
handling, use or disposition in or from the Premises of any Hazardous Materials
by Tenant or any Tenant Entity (even though permissible under all applicable
Environmental Laws or the provisions of this Lease), or by reason of any failure
of Tenant to keep, observe, or perform any provision of this Section 1.2.

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, which shall include the parking facilities, elevators, lobbies hallways,
corridors, stairwells and restrooms within the Building and the loading docks
serving the Building, subject to Landlord’s reasonable rules and regulations
regarding such use. [SEE ARTICLE 30 FOR PARKING].

2. TERM.

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant in “broom clean” condition, free of all occupants, with the Landlord Work
substantially completed and all systems serving the Premises in good and
operational condition, and shall terminate on the date as shown on the Reference
Pages (“Termination Date”), unless sooner terminated by the provisions of this
Lease. Landlord shall use reasonable efforts to substantially complete the
Landlord Work by the Scheduled Commencement Date. Landlord shall tender
possession of the Premises with all the work, if any, to be performed by
Landlord pursuant to Exhibit B to this Lease substantially completed. Tenant
shall deliver a punch list of items not completed within thirty (30) days after
Landlord tenders possession of the



--------------------------------------------------------------------------------

Premises and Landlord agrees to proceed with due diligence to perform its
obligations regarding such items. For purposes of this Section 2.1, the term
“substantially completed” shall mean that all Landlord Work is complete except
for those items of work which are minor in nature and can be completed without
material interference with Tenant’s use and occupancy of the Premises. Tenant
shall, at Landlord’s request, execute and deliver a memorandum agreement
provided by Landlord in the form of Exhibit C attached hereto, setting forth the
actual Commencement Date, Termination Date and, if necessary, a revised rent
schedule. Should Tenant fail to do so within thirty (30) days after Landlord’s
request, the information set forth in such memorandum provided by Landlord shall
be conclusively presumed to be agreed and correct.

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
the Term shall not commence and Tenant shall not be liable for any rent until
the time when Landlord can, after notice to Tenant, deliver possession of the
Premises to Tenant. No such failure to give possession on the Scheduled
Commencement Date shall affect the other obligations of Tenant under this Lease,
except that if Landlord is unable to deliver possession of the Premises in the
condition required hereunder within one hundred twenty (120) days after the
Scheduled Commencement Date (the “Outside Completion Date”) (other than as a
result of strikes, shortages of materials, holdover tenancies or similar matters
beyond the reasonable control of Landlord and Tenant is promptly notified by
Landlord in writing as to such delay, but in no event shall such events extend
Outside Completion Date by more than sixty (60) days), Tenant shall have the
option to terminate this Lease unless said delay is as a result of: (a) Tenant’s
failure to agree to plans and specifications and/or construction cost estimates
or bids with the time periods set forth herein; (b) Tenant’s request for
materials, finishes or installations other than Landlord’s standard except
those, if any, that Landlord shall have expressly agreed to furnish without
extension of time agreed by Landlord; (c) Tenant’s change in any plans or
specifications after the same are approved; or, (d) performance or completion of
work by a party employed by Tenant (each of the foregoing, a “Tenant Delay”). If
any delay is the result of a Tenant Delay, the Commencement Date and the payment
of rent under this Lease shall be accelerated by the number of days of such
Tenant Delay, but Landlord shall remain obligated to diligently complete the
Landlord Work.

2.3 Landlord shall permit Tenant, or any agent, employee or contractor of
Tenant, to enter, use or occupy the Premises prior to the Commencement Date for
purposes of preparing the same for Tenant’s occupancy, such entry, use or
occupancy shall be subject to all the provisions of this Lease other than the
payment of rent, including, without limitation, Tenant’s compliance with the
insurance requirements of Article 11. Said early possession shall not advance
the Termination Date.

3 RENT.

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth ( 1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset (except as expressly provided hereunder)
and without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing. If an Event of Default occurs, Landlord
may require by notice to Tenant that all subsequent rent payments be made by an
automatic payment from Tenant’s bank account to Landlord’s account, without cost
to Landlord. Tenant must implement such automatic payment system prior to the
next scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later. Unless specified in this Lease to the contrary, all amounts
and sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within five (5) days of date when due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00), or (b) five percent (5%) of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive month until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

 

2



--------------------------------------------------------------------------------

4. RENT ADJUSTMENTS.

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1 Lease Year: Each calendar year with respect to Expenses and Insurance
Costs, and each fiscal year (July – June 30) with respect to Taxes, falling
partly or wholly within the Term.

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement (to the
extent permitted below) and management of the Building (including the amount of
any credits which Landlord may grant to particular tenants of the Building in
lieu of providing any standard services or paying any standard costs described
in this Section 4.1.2 for similar tenants provided the same are equal to
Landlord’s good faith estimate of the costs of such services), as determined in
accordance with generally accepted accounting principles, including the
following costs by way of illustration, but not limitation: water and sewer
charges; utility costs, including, but not limited to, the cost of heat, light,
power, steam, gas; waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
costs of cleaning, repairing, replacing (to the extent permitted below) and
maintaining the common areas, including parking and landscaping, window cleaning
costs; labor costs; costs and expenses of managing the Building including a
commercially reasonable management and/or administrative fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased to the extent
permitted below; tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees; any
sales, use or service taxes incurred in connection therewith. Capital
expenditures shall be included in Expenses only to the extent (i) reasonably
calculated to reduce operating expenses; (ii) the cost of fire sprinklers and
suppression systems and other life safety systems; and (iii) other capital
expenses which are required under any governmental laws, regulations or
ordinances which were not applicable to the Building as of the Commencement
Date; and the costs described in this sentence shall be amortized over the
reasonable life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Expenses shall not include Taxes, Insurance
Costs, depreciation or amortization of the Building or equipment in the Building
except as provided herein, loan principal payments, costs of alterations of
tenants’ premises, leasing commissions, interest expenses on long-term
borrowings or advertising costs, wages, salaries or fringe benefits paid to any
employees above the grade of Senior Leasing Property Manager; or where employees
devote time to properties other than the Building, the portion properly
allocated to such other properties; costs incurred in connection with the making
of repairs or replacements which are the obligation of another tenant or
occupant of the Building; financing and refinancing costs in respect of any
mortgage or security interest placed upon the Building; costs (including,
without limitation, attorneys’ fees and disbursements) incurred in connection
with any judgment, settlement or arbitration award resulting from any tort
liability; rent or other charges payable under any ground or underlying lease;
any utility or other service used or consumed in the premises leased or leasable
to any tenant or occupant if Tenant’s use or consumption of such utility or
other services is separately metered or sub-metered at the Premises or Tenant is
charged a separate amount therefore; costs incurred in connection with
Landlord’s preparation, negotiation, dispute resolution and/or enforcement of
leases; costs of repairs, restoration or replacements occasioned by fire or
other casualty or caused by the exercise of the right of eminent domain, whether
or not insurance proceeds or condemnation award proceeds are recovered or
adequate for such purposes; capital expenditures except as expressly permitted
above; the cost to make improvements, alterations and additions to the Property
which are required in order to render the same in compliance with laws, rules,
orders regulations and/or directives existing as of the Commencement Date of
this Lease; the cost of environmental monitoring, compliance, testing and
remediation performed in, on, about and around the Property; any costs in the
nature of fees, fines or penalties arising out of Landlord’s breach of any
obligation (contractual or at law, and including, without limitation, costs,
fines, interest, penalties and costs of litigation incurred as a result of late
payment of taxes and/or utility bills), including attorneys’ fees related
thereto; depreciation; amounts paid to subsidiaries or affiliates of Landlord
for services rendered to the Property to the extent such amounts exceed the
range of costs for delivery of such services were they not provided by such
related parties.

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
reasonable fees, expenses and costs incurred by Landlord in investigating,
protesting, contesting or in any way seeking to reduce or avoid increase in any
assessments, levies or the tax rate pertaining to any Taxes to be paid by
Landlord in any Lease Year. Taxes shall not include any corporate franchise, or
estate, inheritance or net income tax, or tax imposed upon

 

3



--------------------------------------------------------------------------------

any transfer by Landlord of its interest in this Lease or the Building or any
taxes to be paid by Tenant pursuant to Article 28. The amount of betterment or
special assessments included in Taxes shall be limited to the amount of the
installment (plus any interest, other than penalty interest, payable thereon) of
such special tax or special assessment required to be paid during the Lease Year
in respect of which such taxes are being determined.

4.1.4 Insurance Costs: Any and all insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof.

4.2 If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), and/or (iii) Insurance Costs paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Insurance
Costs which became due and payable in the Base Year (Insurance), Tenant shall
pay as additional rent for such Lease Year Tenant’s Proportionate Share of each
such excess amount.

4.3 The annual determination of Expenses and Insurance Costs shall be made by
Landlord and delivered to Tenant within 180 days after each Base year and Lease
Year and shall be binding upon Landlord and Tenant, subject to the provisions of
this Section 4.3. During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement reasonably
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant to perform such review it shall not be compensated on a contingency
basis and is also subject to such confidentiality agreement. Landlord shall
immediately refund Tenant the amounts for which Tenant has been improperly
charged. In the event Tenant is overcharged for Expenses and/or Insurance Costs
and such overcharge is ten percent (10%) or more of the amount actually due from
Tenant for Expenses and Insurance Costs, Landlord shall also pay all expenses
incurred by Tenant in conducting such audit. If Tenant fails to object to
Landlord’s determination of Expenses and Insurance Costs within ninety (90) days
after receipt, or if any such objection fails to state with specificity the
reason for the objection, Tenant shall be deemed to have approved such
determination and shall have no further right to object to or contest such
determination. In the event that during all or any portion of any Lease Year or
Base Year, the Building is not fully rented and occupied Landlord shall make an
appropriate adjustment in occupancy-related Expenses for such year for the
purpose of avoiding distortion of the amount of such Expenses to be attributed
to Tenant by reason of variation in total occupancy of the Building, by
employing consistent and sound accounting and management principles to determine
Expenses that would have been paid or incurred by Landlord had the Building been
at least ninety-five percent (95%) rented and occupied, and the amount so
determined shall be deemed to have been Expenses for such Lease Year or Base
Year.

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses, Insurance Costs
and/or Taxes under Section 4.1, Article 6 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is less
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then Tenant
shall pay such deficiency to Landlord as additional rent in one lump sum within
thirty (30) days of receipt of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses, Insurance Costs and/or Taxes for the Lease Year is more
than Tenant’s liability for Expenses, Insurance Costs and/or Taxes, then
Landlord shall credit the difference against the then next due payments to be
made by Tenant, or, if the Lease has terminated, refund the difference in cash.
Tenant shall not be entitled to a credit by reason of actual Expenses and/or
Taxes and/or Insurance Costs in any Lease Year being less than Expenses and/or
Taxes and/or Insurance Costs in the Base Year (Expenses and/or Taxes and/or
Insurance).

 

4



--------------------------------------------------------------------------------

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses, Insurance Costs and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.

5. SECURITY DEPOSIT.

5.1 Tenant shall deposit the Security Deposit with Landlord upon the execution
of this Lease. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord’s damage in case of Tenant’s default. If Tenant defaults
with respect to any provision of this Lease, beyond applicable notice and cure
periods, Landlord may use any part of the Security Deposit for the payment of
any rent or any other sum in default, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default,
or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant’s default. If any portion is so used, Tenant shall within
five (5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. The Security Deposit or any balance
thereof shall be returned to Tenant within 30 days after determination that all
of Tenant’s obligations under this Lease have been fulfilled and Tenant vacating
the Premises.

5.2 The required Security Deposit shall be in the form of an Irrevocable Standby
Letter of Credit in favor of Landlord (the “letter of credit”) in the amount set
forth on the Reference Pages. Under any circumstance under which Landlord is
entitled the use of all of the Security Deposit, then, Landlord, in addition to
all other rights and remedies provided under the Lease, shall have the right to
draw down the full balance of the letter of credit and retain the proceeds. The
following terms and conditions shall govern the letter of credit:

5.2.1 Upon expiration of the Term, the letter of credit shall be returned to
Tenant when Tenant is entitled to return of its Security Deposit.

5.2.2 The letter of credit shall be in favor of Landlord, shall be issued by
Chase, or a commercial bank reasonably acceptable to Landlord having a
Standard & Poors rating of “A” or better, and shall comply with all of the terms
and conditions of this Section 5.2 and shall otherwise be in form reasonably
acceptable to Landlord. The initial letter of credit shall have an expiration
date not earlier than fifteen (15) months after the Commencement Date. A draft
of the form of letter of credit must be submitted to Landlord for its approval
prior to issuance.

5.2.3 The letter of credit or any replacement letter of credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than three (3) months after the
Termination Date (“End Date”) without any action whatsoever on the part of
Landlord; provided that the issuing bank shall have the right not to renew the
letter of credit by giving written notice to Landlord not less than forty-five
(45) days prior to the expiration of the then current term of the letter of
credit that it does not intend to renew the letter of credit. Tenant understands
that the election by the issuing bank not to renew the letter of credit shall
not, in any event, diminish the obligation of Tenant to maintain such an
irrevocable letter of credit in favor of Landlord through such date.

5.2.4 Landlord, or its then managing agent, shall have the right from time to
time to make one or more draws on the letter of credit at any time that an Event
of Default has occurred. The letter of credit must state that it can be
presented for payment at the office of the issuer or an approved correspondent
in the metropolitan Boston, Massachusetts area. Funds may be drawn down on the
letter of credit upon presentation to the issuing or corresponding bank of
Landlord’s (or Landlord’s then managing agent’s) certificate stating as follows:

“Beneficiary is entitled to draw on this credit pursuant to that certain Lease
dated for reference October 4, 2007 between RREEF AMERICA REIT III-Z1,LLC, a
Delaware limited liability company, as Landlord and THE PRINCETON REVIEW, INC.,
a Delaware corporation, as Tenant, as amended from time to time.”

It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity).

 

5



--------------------------------------------------------------------------------

5.2.5 Tenant acknowledges and agrees (and the letter of credit shall so state)
that the letter of credit shall be honored by the issuing bank without inquiry
as to the truth of the statements set forth in such draw request and regardless
of whether the Tenant disputes the content of such statement.

5.2.6 In the event of a transfer of Landlord’s interest in the Premises,
Landlord shall have the right to transfer the letter of credit to the transferee
and thereupon the Landlord shall, without any further agreement between the
parties, be released by Tenant from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of said
letter of credit to a new landlord; and Tenant shall pay all fees to the issuer
necessary to effect and evidence such transfer.

5.2.7 Without limiting the generality of the foregoing, if the letter of credit
expires earlier than the End Date, or the issuing bank notifies Landlord that it
will not renew the letter of credit, Landlord shall accept a renewal thereof or
substitute letter credit (such renewal or substitute letter of credit to be in
effect not later than thirty (30) days prior to the expiration of the expiring
letter of credit), irrevocable and automatically renewable as above provided to
the End Date upon the same terms as the expiring letter of credit or upon such
other terms as may be acceptable to Landlord. However, if (i) the letter of
credit is not timely renewed, or (ii) a substitute letter of credit, complying
with all of the terms and conditions of this Section is not timely received,
then Landlord may present the expiring letter of credit to the issuing bank, and
the entire sum so obtained shall be paid to Landlord, to be held by Landlord
until Tenant would otherwise be entitled to the return of the letter of credit,
and to be retained by Landlord if a default occurs.

5.2.8 On each anniversary of the Commencement Date during the Term
(individually, a “Reduction Date” and collectively the “Reduction Dates”), the
Security Deposit (or the applicable Letter or Credit) shall be reduced by
$18,645.15, provided that on the applicable Reduction Date (i) the Lease is in
full force and effect and (ii) no monetary Event of Default then exists. If on
any of the reduction Dates the Security Deposit (or the applicable Letter of
Credit) shall not be reduced because one or more of the conditions set forth in
clauses (i) or (ii) above cease to exist on the applicable Reduction Date, the
reduction of the Security Deposit (or applicable Letter of Credit) shall be
implemented immediately after such condition ceases. If the Security Deposit (or
applicable Letter of Credit) is reduced pursuant to the foregoing provisions,
(a) Landlord shall return the amount of each such applicable reduction to Tenant
on or before the date that is thirty (30) days after the relevant Reduction
Date, if the Security Deposit is in cash, or (b) Tenant may replace and/or amend
the Letter of Credit accordingly and Landlord shall cooperate with Tenant in
connection with any replacement or amendment of the Letter of Credit.

6. ALTERATIONS.

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not adversely
affect or require modification of the Building’s electrical, mechanical,
plumbing, HVAC or other systems, and (iv) in aggregate do not cost more than
$10.00 per rentable square foot of that portion of the Premises affected by the
alterations in question.

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of

 

6



--------------------------------------------------------------------------------

non-responsibility, waivers of lien, surety company performance bonds and funded
construction escrows and to protect Landlord and the Building and appurtenant
land against any loss from any mechanic’s, materialmen’s or other liens. Tenant
shall pay in addition to any sums due pursuant to Article 4, any increase in
real estate taxes attributable to any such alteration, addition or improvement
for so long, during the Term, as such increase is ascertainable; at Landlord’s
election said sums shall be paid in the same way as sums due under Article 4.

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the Building, including the basic plumbing, air conditioning,
life/safety, mechanical, heating and electrical systems unless installed or
furnished by Tenant, in good and operational condition. By taking possession of
the Premises, Tenant accepts them as being in good order, condition and repair
and in the condition in which Landlord is obligated to deliver them, except as
set forth in the punch list to be delivered pursuant to Section 2.1. It is
hereby understood and agreed that no representations respecting the condition of
the Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease. Landlord shall maintain the common areas
of Building, the parking areas and landscaping in good condition, and shall with
reasonable promptness remove snow from all parking areas, walkways and access
roads serving the Building.

7.2 Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the specific use of the Premises by Tenant, and reasonable
wear and tear, all at Tenant’s sole expense.

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

7.4 Except as provided herein or in Article 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.
Notwithstanding the foregoing, in the event Landlord, its agents, employees or
contractors cause an interruption of any services or utilities to the Premises,
and such interruption materially interferes with (i) Tenant’s use and enjoyment
of the Premises, or (ii) Tenant’s means of access to the Premises, and continues
for a period of more than ten (10) consecutive business days and it is within
Landlord’s reasonable control to remedy, the Rent due hereunder shall abate
commencing on the tenth consecutive business day until such interruption is
resolved.

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days of
Landlord’s demand.

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed, and said restrictions shall be
binding upon any and all assignees of the Lease and subtenants of the Premises.
In the event Tenant desires to sublet, or permit such occupancy of, the
Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least thirty (30) days but no more than
one hundred twenty (120) days prior to the proposed commencement date of such

 

7



--------------------------------------------------------------------------------

subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial information of the
proposed subtenant or assignee.

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within twenty (20) days
following Landlord’s receipt of Tenant’s written notice as required above.
However, if Tenant notifies Landlord, within five (5) days after receipt of
Landlord’s termination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and the Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture. Tenant
shall, at Tenant’s own cost and expense, discharge in full any outstanding
commission obligation which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant.

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant. As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions
reasonable attorneys’ fees and tenant improvements in connection with such
sublease, assignment or other transfer.

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any Event of Default of Tenant, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or
(f) would subject the Premises to a use which would: (i) involve materially
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of
Section 1.2. Tenant expressly agrees that for the purposes of any statutory or
other requirement of reasonableness on the part of Landlord, Landlord’s refusal
to consent to any assignment or sublease for any of the reasons described in
this Section 9.5, shall be conclusively deemed to be reasonable.

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of

 

8



--------------------------------------------------------------------------------

whether Landlord shall consent to, refuse consent, or determine that Landlord’s
consent is not required for, such assignment, pledge or sublease. Any purported
sale, assignment, mortgage, transfer of this Lease or subletting which does not
comply with the provisions of this Article 9 shall be void.

9.7 Notwithstanding the foregoing provisions of this Article to the contrary,
Tenant shall be permitted to assign this Lease, or sublet all or a portion of
the Premises, to an Affiliate of Tenant without the prior consent of Landlord,
if all of the following conditions are first satisfied:

9.7.1 Tenant shall not then be in default under this Lease;

9.7.2 a fully executed copy of such assignment or sublease, the assumption of
this Lease by the assignee or acceptance of the sublease by the sublessee, and
such other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;

9.7.3 the Premises shall continue to be operated solely for the use specified in
the Reference Page or other use acceptable to Landlord in its sole discretion;

9.7.4 any guarantor of this Lease reaffirms that its Guaranty remains in full
force and effect; and

9.7.5 Tenant shall pay all costs reasonably incurred by Landlord in connection
with such assignment or subletting, including without limitation attorneys’
fees.

Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting. As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant, or (iv) is the successor in interest to Tenant by way of merger or
consolidation, or by sale of all or substantially all of the assets of Tenant,
so long as the tangible net worth of the surviving or successor entity following
such transaction is at least as much as the tangible net worth of Tenant
immediately preceding the transaction. Control shall mean ownership of fifty-one
percent (51%) or more of the voting securities or rights of the controlled
entity.

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the negligence or willful misconduct of Landlord or its agents,
employees or contractors. Subject to the provisions of Article 12, Tenant shall
protect, indemnify and hold the Landlord Entities harmless from and against any
and all loss, claims, liability or costs (including court costs and attorney’s
fees) incurred by reason of (a) any damage to any property (including but not
limited to property of any Landlord Entity) or any injury (including but not
limited to death) to any person occurring in, on or about the Premises or the
Building to the extent that such injury or damage shall be caused by or arise
from any negligence or willful misconduct by or of Tenant or any Tenant Entity;
(b) the conduct or management of any work or thing whatsoever done by the Tenant
in the Premises except to the extent caused by or arising from the negligence or
willful misconduct of Landlord or its agents, employees or contractors;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) Worker’s Compensation Insurance with
limits as required by statute and Employers Liability with limits of $500,000
each accident, $500,000 disease policy limit, $500,000 disease-each employee;
(d) All Risk or

 

9



--------------------------------------------------------------------------------

Special Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured; and, (e) Business Interruption Insurance with limit of liability
representing loss of at least approximately six (6) months of income.

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

11.4 Landlord shall keep in force throughout the Term Commercial General
Liability Insurance and All Risk or Special Form coverage insuring the Landlord
and the Building, in such amounts and with such deductibles as Landlord
determines from time to time in accordance with sound and reasonable risk
management principles. The cost of all such insurance is included in Expenses.

12. WAIVER OF SUBROGATION. Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured by fire,
extended coverage, All Risks or other insurance now or hereafter existing for
the benefit of the respective party but only to the extent of the net insurance
proceeds payable under such policies (provided that in the event such party does
not maintain the insurance required hereunder, it will be deemed to have
received insurance proceeds to the extent such loss would have been covered by
such insurance). Each party shall obtain any special endorsements required by
their insurer to evidence compliance with the aforementioned waiver.

13. SERVICES AND UTILITIES.

13.1 Provided Tenant shall not be in default under this Lease beyond notice and
cure periods, and subject to the other provisions of this Lease, Landlord agrees
to furnish to the Premises the following services and utilities subject to the
reasonable rules and regulations of the Building prescribed from time to time:
(a) hot and cold water suitable for normal office use of the Premises and to the
lavatories; (b) heat and air conditioning sufficient for the use and occupation
of the Premises during Building Business Hours; (c) cleaning and janitorial
service; (d) elevator service by nonattended automatic elevators, if applicable;
and, (e) equipment to bring to the Premises electricity for lighting,
convenience outlets and other normal office use. To the extent that Tenant is
not billed directly by a public utility, Tenant shall pay, within twenty
(20) days of Landlord’s demand, for all electricity used by Tenant in the
Premises. The charge shall be at the rates charged for such services by the
local public utility. Alternatively, Landlord may elect to include electricity
costs in Expenses. In the absence of Landlord’s negligence or willful
misconduct, Landlord shall not be liable for, and Tenant shall not be entitled
to, any abatement or reduction of rental by reason of Landlord’s failure to
furnish any of the foregoing (except as such forth in Section 7.4), unless such
failure shall persist for an unreasonable time after written notice of such
failure is given to Landlord by Tenant and provided further that Landlord shall
not be liable when such failure is caused by accident, breakage, repairs, labor
disputes of any character, energy usage restrictions or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord. Landlord shall
use reasonable efforts to remedy any interruption in the furnishing of services
and utilities.

13.1.1 Allocable Costs - Electricity. Tenant shall pay to Landlord monthly an
amount reasonably estimated by Landlord to equal Tenant’s Allocable Electricity
Costs for the electrical energy that Tenant requires for operation of the
lighting fixtures, appliances and equipment of Tenant in the Premises and for
non-base building supplemental heating and air conditioning equipment serving
the Premises such as in the server room. “Tenant’s Allocable Electricity Costs”
as used herein is initially estimated to be $1.35 per rsf, and shall be as
determined in accordance with Exhibit E attached hereto and made a part hereof.
Landlord shall from time to time furnish to Tenant a statement setting forth in
reasonable detail the particulars relating to Tenant’s Allocable Electricity
Costs for the period to which such a statement relates. In the event the
estimated payments made by Tenant for said period shall be less than Tenant’s
Allocable Electricity Costs for said period as set forth in said statement,
Tenant shall promptly remit to Landlord the difference within

 

10



--------------------------------------------------------------------------------

thirty (30) days after receipt of the applicable invoice. In the event the
estimated payments made by Tenant for said period exceed Tenant’s Allocable
Electricity Costs for said period as set forth in said statement, such excess
shall be refunded by Landlord within thirty (30) days. Landlord shall not be
liable in any way to Tenant for any failure or defect in the supply or character
of electrical energy furnished to the Premises by reason of any requirement, act
or omission of the public utility serving the Building with electricity unless
due to the act or omission of Landlord. Tenant’s use of electrical energy in the
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Premises. In order to
insure that such capacity is not exceeded and to avert possible adverse affect
upon the Building electrical services, Tenant shall give notice to Landlord and
obtain Landlord’s prior written consent whenever Tenant shall connect to the
Building electrical distribution system any major fixtures, appliances or
equipment (other than typical office equipment such as computers, printers, and
copiers). Any additional feeders or risers to supply Tenant’s electrical
requirements in addition to those originally installed and all other equipment
proper and necessary in connection with such feeders or risers, shall be
installed by Landlord upon Tenant’s request, at the sole cost and expense of
Tenant, provided that such additional feeders and risers are permissible under
applicable laws and insurance regulations and the installation of such feeders
or risers will not cause permanent damage or injury to the Building or cause or
create a dangerous condition or unreasonably interfere with other tenants of the
Building. Tenant agrees that it will not make any significant alteration or
material addition to the electrical equipment and/or appliances in the Premises
(other than typical office equipment such as computers, printers, and copiers)
without the prior written consent of Landlord in each instance first obtained,
which consent will not be unreasonably withheld or delayed, and will promptly
advise Landlord of any alteration or addition to such electrical equipment
and/or appliances. Landlord shall initially provide at its expense, and
thereafter, Tenant, at Tenant’s expense, shall purchase and install replacement
light fixtures, bulbs, tubes, lamps, lenses, globes, ballasts and switches used
in the Premises. Notwithstanding the foregoing, Landlord, at its election, may
install at Landlord’s cost and expense a separate meter for Tenant’s electric
usage in which event Tenant shall thereafter obtain and pay for its electricity
directly from the electric utility servicing the Building.

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside ordinary business hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such
reasonable charges as may be agreed upon, including any tax imposed thereon, but
in no event at a charge less than Landlord’s actual cost plus overhead for such
additional service and, where appropriate, a reasonable allowance for
depreciation of any systems being used to provide such service. In all events,
if given reasonable notice, Landlord shall provide after-hours HVAC service to
the Premises of requested by Tenant The current charge for after-hours HVAC
service, which is subject to change at any time, is specified on the Reference
Pages.

13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises (other than typical office equipment such as computers, printers, and
copiers) which materially affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within five (5) days of Landlord’s demand.

13.4 Tenant will not, without the written consent of Landlord, use any apparatus
or device in the Premises, including but not limited to, electronic data
processing machines and machines using current in excess of 2000 watts and/or 20
amps or 120 volts, which will in any way increase the amount of electricity or
water usually furnished or supplied for use of the Premises for normal office
use, nor connect with electric current, except through existing electrical
outlets in the Premises, or water pipes, any apparatus or device for the
purposes of using electrical current or water. If Tenant shall require water or
electric current in excess of that usually furnished or supplied for use of the
Premises as normal office use, Tenant shall procure the prior written consent of
Landlord for the use thereof, which Landlord may refuse, and if Landlord does
consent, Landlord may cause a water meter or electric current meter to be
installed so as to measure the amount of such excess water and electric current.
The cost of any such meters shall be paid for by Tenant. Tenant agrees to pay to
Landlord within five (5) days of Landlord’s demand, the cost of all such excess
water and electric current consumed (as shown by said meters, if any, or, if
none, as reasonably estimated by Landlord) at the rates charged for such
services by the local public utility or agency, as the case may be, furnishing
the same, plus any additional expense incurred in keeping account of the water
and electric current so consumed.

13.5 Tenant will not, without the written consent of Landlord, which shall not
be unreasonably withheld, contract with a utility provider to service the
Premises with any utility, including, but not limited to, telecommunications,
electricity, water, sewer or gas, which is not previously providing such service
to other tenants in the Building. Subject to

 

11



--------------------------------------------------------------------------------

Landlord’s reasonable rules and regulations and the provisions of Articles 6 and
26, Tenant shall be entitled to the use of wiring (“Communications Wiring”) from
the existing telecommunications nexus in the Building to the Premises,
sufficient for normal general office use of the Premises. Tenant shall not
install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld. Landlord’s shall in
no event be liable for disruption in any service obtained by Tenant pursuant to
this paragraph.

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be the
greater of (a) One Hundred Fifty Percent (150%) the amount of the Annual Rent
for the last period prior to the date of such termination plus all Rent
Adjustments under Article 4; prorated on a daily basis, and also pay all damages
sustained by Landlord by reason of such retention. In any event, no provision of
this Article 14 shall be deemed to waive Landlord’s right of reentry or any
other right under this Lease or at law.

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
Landlord shall request, and use commercially reasonable efforts to obtain, a
reasonable non-disturbance letter from its current mortgagee in such mortgagee’s
standard form, but the failure to obtain such non-disturbance letter, despite
such efforts, shall not be a breach of this Lease or a condition for the
subordination of this Lease to such mortgage. As to future mortgagees, Landlord
shall request, and use commercially reasonable efforts to obtain, a reasonable
non-disturbance letter from any future mortgagees in such mortgagee’s standard
form, but the failure to obtain such non-disturbance letter, despite such
efforts, shall not be a breach of this Lease.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

17. REENTRY BY LANDLORD.

17.1 Landlord reserves and shall at all times upon reasonable advance notice
(except no notice in the event of an emergency) have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, to show said Premises to
prospective purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby and
the usable area of the Premises shall not be reduced, and further provided that
the business of Tenant shall not be interfered with unreasonably. Landlord shall
have the right at any time to change the arrangement and/or locations of
entrances, or passageways, doors and doorways, and corridors, windows,
elevators, stairs, toilets or other public parts of the Building and to change
the name, number or designation by which the Building is commonly known,
provided Tenant always has one reasonable means of access to the Premises by an
operating elevator. In the event that Landlord damages any portion of any wall
or wall covering, ceiling, or floor or floor covering within the Premises,
Landlord shall repair or replace the damaged portion to match the original as
nearly as commercially reasonable but shall not be required to repair or replace
more than the portion actually damaged. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by any action of Landlord authorized by this Article 17.

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within five (5) days of
Landlord’s demand.

 

12



--------------------------------------------------------------------------------

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

18,1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of ten (10) days after written notice that
such payment was not made when due

18.1.1 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

13



--------------------------------------------------------------------------------

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

 

14



--------------------------------------------------------------------------------

19.3 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. If, on account of any breach
or default by Landlord in Landlord’s obligations under the terms and conditions
of this Lease, it shall become necessary or appropriate for Tenant to employ or
consult with an attorney or collection agency concerning or to enforce or defend
any of Tenant’s rights or remedies arising under this Lease or to collect any
sums due from Landlord, Landlord agrees to pay all costs and fees so incurred by
Tenant, including, without limitation, reasonable attorneys’ fees and costs.
TENANT EXPRESSLY WAIVES ANY RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY
NOTICE REQUIRED BY ANY PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO
LANDLORDS OR TENANTS BUT NOT REQUIRED BY THE TERMS OF THIS LEASE.

19.4 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.5 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
either party of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by either party in enforcing one or more of the remedies
provided in this Lease shall not be deemed or construed to constitute a waiver
of such party’s right to enforce any remedies.

19.6 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

19.7 If more than two (2) Events of Default occur during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent

 

15



--------------------------------------------------------------------------------

and other monetary charges accruing under this Lease; and (b) any sum specified
in Article 5; and shall have provided Landlord with adequate other assurance of
the future performance of the obligations of the Tenant under this Lease.
Without limitation, such assurances shall include, at least, in the case of
assumption of this Lease, demonstration to the satisfaction of the Landlord that
Tenant’s Representative has and will continue to have sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. CASUALTY

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts,

 

16



--------------------------------------------------------------------------------

casualties, Acts of God, war, material or labor shortages, government regulation
or control or other causes beyond the reasonable control of Landlord, Landlord
shall promptly notify Tenant, and the period for restoration, repair or
rebuilding shall be extended for the amount of time Landlord is so delayed (but
in no event shall such period be extended for more than ninety (90) days).

22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term.

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
to Tenant’s knowledge there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Tenant’s statement; and (e) such other
matters as may be requested by Landlord. Landlord and Tenant intend that any
statement delivered pursuant to this Article 25 may be relied upon by any
mortgagee, beneficiary or purchaser.

26. SURRENDER OF PREMISES.

26.1 Provided Landlord so requests, Tenant shall arrange to meet Landlord for
two (2) joint inspections of the Premises, the first to occur at least thirty
(30) days (but no more than sixty (60) days) before the last day of the Term,
and the second to occur not later than forty-eight (48) hours after Tenant has
vacated the Premises. In the event of Tenant’s failure to

 

17



--------------------------------------------------------------------------------

arrange such joint inspections and/or participate in either such inspection,
Landlord’s inspection at or after Tenant’s vacating the Premises shall be
conclusively deemed correct for purposes of determining Tenant’s responsibility
for repairs and restoration.

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term. Upon the expiration or sooner termination of the Term, all Alterations
shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. In no event shall Tenant’s furniture, equipment, personal property or
trade fixtures be deemed Alterations. At the end of the Term or any renewal of
the Term or other sooner termination of this Lease, Tenant will peaceably
deliver up to Landlord possession of the Premises, together with all Alterations
by whomsoever made, in the same conditions received or first installed, broom
clean and free of all debris, excepting only ordinary wear and tear and damage
by fire or other casualty. Notwithstanding the foregoing, if Landlord elects by
notice given to Tenant at the time Tenant requests Landlord’s consent with
respect to the installation of the same, Tenant shall, at Tenant’s sole cost,
remove any Alterations, including carpeting, so designated by Landlord’s notice,
and repair any damage caused by such removal. Tenant shall have no obligation to
remove Landlord’s Work. Tenant must, at Tenant’s sole cost, remove upon
termination of this Lease, any and all of Tenant’s furniture, furnishings,
equipment, movable partitions of less than full height from floor to ceiling and
other trade fixtures and personal property, as well as all
data/telecommunications cabling and wiring installed by or on behalf of Tenant,
whether inside walls, under any raised floor or above any ceiling (collectively,
“Personally”). Personally not so removed shall be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale, but Tenant shall remain responsible for the cost of removal and
disposal of such Personally, as well as any damage caused by such removal.

26.3 All obligations of Tenant, and obligations of Tenant under Section 26.2 of
this Lease not fully performed as of the expiration or earlier termination of
the Term shall survive the expiration or earlier termination of the Term.

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent if imposed upon Landlord in
lieu of or in addition to Taxes under Section 4 above; (b) upon or with respect
to the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy of the Premises or any portion thereof, including any
sales, use or service tax imposed as a result thereof; (c) upon or measured by
the Tenant’s gross receipts or payroll or the value of Tenant’s equipment,
furniture, fixtures and other personal property of Tenant or leasehold
improvements, alterations or additions located in the Premises; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest of Tenant in this Lease or the Premises. In addition to the
foregoing, Tenant agrees to pay, before delinquency, any and all taxes levied or
assessed against Tenant and which become payable during the term hereof upon
Tenant’s equipment, furniture, fixtures and other personal property of Tenant
located in the Premises.

29. INTENTIONALLY DELETED.

30. PARKING.

30.1 Landlord shall provide parking on the lot serving the Building at a parking
ration of 4 parking spaces to 1,000 rentable square feet, and the exclusive use
of one (1) covered, reserved parking space for the duration of the Term, all at
no additional charge to Tenant. Except for the afore-mentioned reserved parking
space, this right to park in the parking lot (the “Parking Facility”) shall be
on an unreserved, nonexclusive, first come, first served basis, for
passenger-size automobiles and is subject to the following terms and conditions:

30.1.1 Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the Parking Facility that Landlord or
Landlord’s garage operator reasonably establishes from time to time, and
otherwise agrees to use the Parking Facility in a safe and lawful manner.
Landlord reserves the right to adopt, modify and enforce the Rules governing the
use of the Parking Facility from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. Landlord may
refuse to permit any person who violates such Rules to park in the Parking
Facility, and any violation of the Rules shall subject the car to removal from
the Parking Facility.

 

18



--------------------------------------------------------------------------------

30.1.2 Unless specified to the contrary above, the parking spaces hereunder
shall be provided on a non-designated “first-come, first-served” basis. Landlord
reserves the right to assign specific spaces, and to reserve spaces for
visitors, small cars, disabled persons or for other tenants or guests, and
Tenant shall not park and shall not allow Tenant’s Parties to park in any such
assigned or reserved spaces. Tenant may validate visitor parking by such method
as Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Tenant acknowledges that the Parking Facility may
be temporarily closed, in order to make repairs or perform maintenance services,
or to alter, modify, re-stripe or renovate the Parking Facility, but in such
events adequate parking shall be maintained for use by the Building tenants
during Business Hours, or if required by casualty, strike, condemnation, act of
God, governmental law or requirement or other reason beyond the operator’s
reasonable control.

30.1.3 Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of the Project (including without limitation, any loss or damage
to tenant’s automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
Parking Facility by Tenant or any Tenant’s Parties, unless caused by Landlord’s
negligence. The limitation on Landlord’s liability under the preceding sentence
shall not apply however to loss or damage arising directly from Landlord’s
willful misconduct. Without limiting the foregoing, if Landlord arranges for the
parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor, provided
Tenant’s parking rights hereunder are honored. Tenant and Tenant’s Parties each
hereby voluntarily releases, discharges, waives and relinquishes any and all
actions or causes of action for personal injury or property damage occurring to
Tenant or any of Tenant’s Parties arising as a result of parking in the Parking
Facility, or any activities incidental thereto, wherever or however the same may
occur, and further agrees that Tenant will not prosecute any claim for personal
injury or property damage against Landlord or any of its officers, agents,
servants or employees for any said causes of action and in all events, Tenant
agrees to look first to its insurance carrier and to require that Tenant’s
Parties look first to their respective insurance carriers for payment of any
losses sustained in connection with any use of the Parking Facility. Tenant
hereby waives on behalf of its insurance carriers all rights of subrogation
against Landlord or Landlord’s agents.

30.1.4 Tenant’s right to the reserved parking space as described in this Article
and this Lease is exclusive to Tenant and shall not pass to any assignee or
sublessee without the express written consent of Landlord. Such consent is at
the sole discretion of the Landlord.

30.1.5 In the event any surcharge or regulatory fee is at any time imposed by
any governmental authority with reference to parking, Tenant shall (commencing
after two (2) weeks’ notice to Tenant) pay, per parking pass, such surcharge or
regulatory fee to Landlord in advance on the first day of each calendar month
concurrently with the month installment of rent due under this Lease. Landlord
will enforce any surcharge or fee in an equitable manner amongst the Building
tenants.

30.2 If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefore whatsoever.

31. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or

 

19



--------------------------------------------------------------------------------

corporations, and their and each of their respective successors, executors,
administrators and permitted assigns, according to the context hereof. The term
“rentable area” shall mean the rentable area of the Premises or the Building as
calculated by the Landlord on the basis of the plans and specifications of the
Building including a proportionate share of any common areas. Tenant hereby
accepts and agrees to be bound by the figures for the rentable square footage of
the Premises and Tenant’s Proportionate Share shown on the Reference Pages;
however, Landlord may adjust either or both figures if there is manifest error,
addition or subtraction to the Building or any business park or complex of which
the Building is a part, remeasurement or other circumstance reasonably
justifying adjustment. The term “Building” refers to the structure in which the
Premises are located and the common areas (parking lots, sidewalks, landscaping,
etc.) appurtenant thereto. If the Building is part of a larger complex of
structures, the term “Building” may include the entire complex, where
appropriate (such as shared Expenses, Insurance Costs or Taxes) and subject to
Landlord’s reasonable discretion; but in such event, Tenant’s Proportionate
Share shall be adjusted based on the leasable areas of such Complex.

32. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants in its representative capacity that Tenant has been and
is qualified to do business in the state in which the Building is located, that
the entity has full right and authority to enter into this Lease, and that all
persons signing on behalf of the entity were authorized to do so by appropriate
actions. Tenant agrees to deliver to Landlord, simultaneously with the delivery
of this Lease, a corporate resolution, proof of due authorization by partners,
opinion of counsel or other appropriate documentation reasonably acceptable to
Landlord evidencing the due authorization of Tenant to enter into this Lease.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are to
its knowledge (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

33. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy of Tenant’s most recent publicly available financial
statement. Tenant hereby authorizes Landlord to obtain one or more credit
reports on Tenant at any time, and shall execute such further authorizations as
Landlord may reasonably require in order to obtain a credit report.

34. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
for the Brokers as described on the Reference Pages which Brokers shall be
compensated by Landlord per separate agreement.

35. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

36. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

37. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

38. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, and the first month’s rent as set forth in Article 3.

 

20



--------------------------------------------------------------------------------

39. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

40. RENEWAL OPTION. Tenant shall, provided the Lease is in full force and effect
and an Event of Default does not exist at the time of exercise, have one
(1) successive option to renew this Lease for a term of five (5) years, for the
portion of the Premises being leased by Tenant as of the date the renewal term
is to commence, on the same terms and conditions set forth in the Lease, except
as modified by the terms, covenants and conditions as set forth below:

40.1 If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is twelve
(12) months days prior to the expiration of the then current term of the Lease
but no later than the date which is nine (9) months prior to the expiration of
the then current term of this Lease. If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the term of
the Lease.

40.2 The Annual Rent and Monthly Installment in effect at the expiration of the
then current term of the Lease shall be adjusted to reflect the current fair
market rental for comparable space in the Building and in other similar
buildings in the same rental market as of the date the renewal term is to
commence, taking into account the specific provisions of the Lease which will
remain constant. Landlord shall advise Tenant of the new Annual Rent and Monthly
Installment for the Premises no later than thirty (30) days after receipt of
Tenant’s written request therefor. Said request shall be made no earlier than
thirty (30) days prior to the first date on which Tenant may exercise its option
under this Paragraph. If Tenant and Landlord are unable to agree on a mutually
acceptable rental rate not later than sixty (60) days prior to the expiration of
the then current term, then Landlord and Tenant shall each appoint a qualified
MAI appraiser doing business in the area, in turn those two independent MAI
appraisers shall appoint a third MAI appraiser and the majority shall decide
upon the fair market rental for the Premises as of the expiration of the then
current term. Landlord and Tenant shall equally share in the expense of this
appraisal except that in the event the Annual Rent and Monthly Installment is
found to be within fifteen percent (15%) of the original rate quoted by
Landlord, then Tenant shall bear the full cost of all the appraisal process.

40.3 This option is not transferable except to an Affiliate; the parties hereto
acknowledge and agree that they intend that the aforesaid option to renew this
Lease shall be “personal” to Tenant as set forth above and that in no event will
any assignee or sublessee, except an Affiliate, have any rights to exercise the
aforesaid option to renew.

41. RIGHT OF FIRST OFFER. Provided Tenant is not then in default under the
terms, covenants and conditions of the Lease, Tenant shall have the right to
lease any space on the 5th floor of the Building (any such space, referred to as
an “Expansion Space”) at such time as an Expansion Space is vacated by the prior
tenant and Landlord proposes to offer such space to the public for lease. In
such event, Landlord shall give written notice to Tenant of the date of
availability of the Expansion Space and the terms and conditions on which
Landlord intends to offer it to the public and Tenant shall have a period often
(10) days in which to exercise Tenant’s right to lease the Expansion Space
pursuant to the terms and conditions contained in Landlord’s notice, failing
which Landlord may lease the Expansion Space to any third party on whatever
basis Landlord desires, and Tenant shall have no further rights with respect to
the Expansion Space. Without limiting the generality of the foregoing, if
Landlord leases a particular Expansion Space to a third party pursuant to the
preceding sentence and such Expansion Space is subsequently vacated again during
the Term of this Lease or any renewal hereof, Tenant shall not have a new right
of first offer to lease such Space. If Tenant exercises its right to lease
hereunder, effective as of the date Landlord delivers the Expansion Space,
Landlord shall deliver possession of the Expansion Space to Tenant in “broom
clean” condition, free of all occupants, and upon such date the same shall
automatically be included within the Premises and subject to all the terms and
conditions of the Lease, except as set forth in Landlord’s notice and as
follows:

41.1 Tenant’s Proportionate Share shall be recalculated, using the total square
footage of the Premises, as increased by the Expansion Space.

41.2 The Expansion Space shall be leased on an “as is” basis and Landlord shall
have no obligation to improve the Expansion Space or grant Tenant any
improvement allowance thereon.

41.3 If requested by Landlord, Tenant shall, prior to the beginning of the term
for the Expansion Space, execute a written memorandum confirming the inclusion
of the Expansion Space and the Annual Rent for the Expansion Space.

41.4 Notwithstanding the foregoing, Tenant shall have no right to lease the
Expansion Space during the last year of the Term, unless Tenant has a remaining
renewal option which, if properly exercised, would extend the Termination Date
of this Lease, Tenant shall have the right to lease the Expansion Space if,
concurrently with its exercise of that right, it also exercises such renewal
option.

 

21



--------------------------------------------------------------------------------

41.5 Nothing herein shall be construed as to prohibit Landlord from extending
the term of the lease of any existing tenant.

41.6 This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid right of first offer shall be “personal” to
Tenant as set forth above and that in no event will any assignee or sublessee
(other than an Affiliate) have any rights to exercise the aforesaid right.

42. CARD ACCESS. Landlord shall provide security access cards for the Premises
(provided that such security system may be replaced by another system or
system(s) from time to time during the Term). Subject to the terms and
provisions of this Lease, Tenant shall have access to the Premises on a 24-hour
per day, 7-day per week, 52-week per year basis during the Term.

(The remainder of this page is intentionally left blank.)

 

22



--------------------------------------------------------------------------------

43. LIMITATION OF LIABILITY. Redress for any claim against Landlord under this
Lease shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building. The obligations of Landlord under this
Lease are not intended to be and shall not be personally binding on, nor shall
any resort be had to the private properties of, any of its or its investment
manager’s trustees, directors, officers, partners, beneficiaries, members,
stockholders, employees, or agents. In no case shall Landlord be liable to
Tenant, or Tenant be liable to Landlord, hereunder for any lost profits, damage
to business, or any form of special, indirect or consequential damages.

44. SIGNAGE. Landlord, at its expense, shall identify Tenant’s name and location
on all building directories. In addition, Tenant, at its expense, shall have the
right to place signage, as approved by Landlord, with its name and logo on or
adjacent to the exterior of its main entry to the Premises.

 

LANDLORD:     TENANT: RREEF AMERICA REIT III-Z1, LLC, a Delaware Limited
liability company     THE PRINCETON REVIEW, INC., a Delaware corporation By:  
RREEF Management Company, a Delaware corporation       By:  

/s/ MICHAEL KELLEAN

    By:  

/s/ Michael J. Perik

Name:  

MICHAEL KELLEAN

    Name:  

Michael J. Perik

Title:  

VICE PRESIDENT/DISTRICT MGR

    Title:  

Chief Executive Officer

Dated:   OCT 12, 2007     Dated:   October 19, 2007

 

23



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

(SEE ATTACHED)

 

A-1



--------------------------------------------------------------------------------

LOGO [g46157exc_pg032.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-1 – SITE PLAN

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

Exhibit A-1 is intended only to show the general location of the Building as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

LOGO [g46157exc_pg033.jpg]



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

Landlord will, in accordance with the scope of work and plans attached to
Schedule B-1, deliver the Premises to Tenant using building standard materials
and finishes (“Landlord’s TI Work); provided that Landlord shall be responsible
for $20.00 per rentable square foot of the Premises (the “Allowance”) towards
the cost of Landlord’s TI Work and Tenant shall be responsible for any excess
costs of Landlord’s TI Work as provided below. Prior to performing Landlord’s TI
Work, Landlord shall obtain bids for Landlord’s TI Work from least three
(3) contractors on either a lump sum or guaranteed maximum price basis. Landlord
shall review the same with Tenant and the cost to perform Landlord’s TI Work
shall be subject to Tenant’s reasonable approval if the same exceeds the
Allowance. If the approved cost of Landlord’s TI Work (exclusive of such
architectural and engineering services) exceeds the “Allowance, Tenant shall pay
such excess within thirty (30) days of receipt of an invoice for such excess
from Landlord accompanied by reasonable evidence of the cost of Landlord’s Work.
In addition, Landlord shall, at its cost (not to be deducted from the
Allowance), demise the Premises (the “Demising Work”) and Landlord shall
maintain adequate records and accounting in order to ensure the costs of the
Demising Work are separate from the Landlord’s TI Work. The Landlord’s TI Work
and the Demising Work are referred to as the “Landlord’s Work”. Tenant shall be
responsible for costs associated with phone/data wiring and furnishing of the
Premises.



--------------------------------------------------------------------------------

SCHEDULE B-1

(See Attachments)



--------------------------------------------------------------------------------

DAVID SALTZMAN

ARCHITECTS - INC.

BUDGET SCOPE OF WORK: 10-12-07- based on Demo Plan (SK-A1) and Plan (SK-A2),
Floor 5- 111 Speen Street - Princeton Review

 

Alternates:

  

Alternate #1- Rooms 501-513 and 521-524: Add Interior Glass sidelites- 3’-0”
wide for existing and new rooms.

Alternate #5- Supply DW and refrigerator.

Alternate #6- New floor outlet in three conference rooms.

02060-Demolition:

   Remove as required for new work.

05200-Metal Wall Studs:

   New walls to be standard to 6” above ceiling w/out insulation.

06200- Millwork:

  

Room 516: Kitchen-Copy-New plan upper and lower cabinets-counter.

Closet pole and shelf in closet.

08210-Doors:

  

New solid wood doors -3’x7.

New knockdown metal door frames.

08500-Glazing:

   SEE ALTERNATES

09510-Ceiling:

   Patch building standard.

09700- Carpet:

  

All rms except Room 516 Kitchen + 519 Data : New carpet- glue-down- $30 per yard
installed

Rooms 516 Kitchen and 519 Data Room- New VCT floor.

09900-Painting:

   Paint all walls, window, doors, sills, and door trim.

10500-Appliances:

   NONE

12000- Blinds:

   EXISTING- Clean and revein. Adjust at new walls as required.

15300- Fire Protection:

   Adjust sprinkler for new layout.

15400-Plumbing:

   New sink and DW.

15500-HVAC:

  

Adjust HVAC for new layout.

Room 519: Date- NEW SUPPLEMENTAL AC for data area-Assume 1 ton.

16400-Electrical:

  

(45) new electric duplex wall outlets.

(6) new wall furniture system whips

(0) new floor outlets - SEE ALTERNATES

(2) new dedicated wall outlet.

(24) new tele/data wall outlets

AV cabling by tenant.

Relocate light fixtures for new layout.

Provide 1 new light fixture for logo- Assume $1000 allowance.

Adjust fire alarm, emergency lights, and exit signs for new layout.

Switch as req. for new layout.



--------------------------------------------------------------------------------

LOGO [g46157exc_pg037.jpg]



--------------------------------------------------------------------------------

LOGO [g46157exc_pg038.jpg]



--------------------------------------------------------------------------------

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REITIII-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM, made as of             , 20    , by and between
                     (“Landlord”) and                      (“Tenant”).

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for
reference            , 20     (the “Lease”) for certain premises (the
“Premises”) consisting of approximately              square feet at the building
commonly known as                     .

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. The actual Commencement Date is                     .

2. The actual Termination Date is                     .

3. The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

[insert rent schedule]

4. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:     TENANT: RREEF AMERICA REIT III-Z1, LLC, a Delaware limited
liability company     THE PRINCETON REVIEW, INC., a Delaware corporation

By:     

 

RREEF Management Company, a Delaware corporation

    By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Dated:                                          
                                        , 2007     Dated:  
                                       
                                           , 2007

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord except as provided in the Lease. Landlord
shall have the right to remove, at Tenant’s expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
Tenant’s expense by a vendor designated or approved by Landlord. In addition,
Landlord reserves the right to change from time to time the format of the signs
or lettering and to require previously approved signs or lettering to be
appropriately altered.

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. No tenant and no employee or invitee of
any tenant shall go upon the roof of the Building.

4. Any directory of the Building, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names. Except for the initial listing, Landlord reserves
the right to charge for Tenant’s directory listing.

5. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Landlord shall not in any way be responsible to any Tenant for any
loss of property on the Premises, however occurring, or for any damage to any
Tenant’s property by the janitor or any other employee or any other person.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed. No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

7. Tenant shall store all its trash and garbage within its Premises provided
Landlord removes the same nightly per cleaning specifications attached to Lease.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord. Tenant will comply with any and
all recycling procedures designated by Landlord.

8. Landlord will furnish Tenant key cards for access to the Building, and two
(2) keys free of charge to each door in the Premises that has a passage way
lock. Landlord may charge Tenant a reasonable amount for any additional keys,
and Tenant shall not make or have made additional keys on its own. Tenant shall
not alter any lock or install a new or additional lock or bolt on any door of
its Premises, without Landlord’s consent, which shall not be unreasonably
withheld. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, shall pay Landlord therefor.

9. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord, which shall not be unreasonably withheld.

 

D-1



--------------------------------------------------------------------------------

10. No large equipment, materials, furniture, packages, bulk supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be reasonably
designated by Landlord. The persons employed to move such equipment or materials
in or out of the Building must be reasonably acceptable to Landlord.

11. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.

12. Landlord shall in all cases retain the right to control and prevent access
to the Building of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation or interests of the Building
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.

13. Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord.

14. Tenant shall not waste electricity, water or air conditioning. Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.

15. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license agreement. Tenant
shall be responsible for any interference caused by such installation.

16. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tackboards and similar
office uses) or in any way deface the Premises. Tenant shall not cut or bore
holes for wires except in accordance with the Lease. Tenant shall not affix any
floor covering to the floor of the Premises in any manner except as approved by
Landlord. Tenant shall repair any damage resulting from noncompliance with this
rule subject to the terms of the Lease.

17. Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.

18. No cooking shall be done or permitted by any tenant on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

19. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

 

D-2



--------------------------------------------------------------------------------

20. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed in any parking lot.

21. Tenant shall not use the name of the Building or any photograph or likeness
of the Building in connection with or in promoting or advertising Tenant’s
business, except that Tenant may include the Building name in Tenant’s address.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building.

22. Tenant requests for services must be submitted to the Building office by an
authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instruction from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

23. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas.

24. Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.

25. Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

26. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

27. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional reasonable rules and
regulations which are adopted. Tenant shall be responsible for the observance of
all of the foregoing rules by Tenant’s employees, agents, clients, customers,
invitees and guests.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E – ELECTRICITY COSTS

attached to and made a part of Lease bearing the

Lease Reference Date of October 4, 2007 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

PROCEDURE FOR ALLOCATION OF COSTS OF ELECTRIC POWER USAGE BY TENANTS

1. Main electric service to the Building will be provided by the local utility
company to a single main meter. All charges by the utility will be read from
this meter and billed to and paid by Landlord at rates established by the
utility company.

2. In order to allocate charges for electric service fairly among tenants in
relation to the relative amounts of electricity used by each tenant, additional
meters (known as “check meters”) will be installed by Landlord for each tenant
to measure all electricity provided for lights and power to that tenant
(excluding base building HVAC). This shall not, however, include the following,
which shall be wired from the main Building service and not through the check
meters: stairwell and emergency lights; elevators; heat pumps and HVAC in the
Building; exterior lighting; and all main Building mechanical systems (common
areas on each floor, including the elevator lobby, corridors, and bathrooms,
will have service through the check meters on each floor) (the “Basic Building
Electricity”) and which shall be separately metered.

3. Additional check meters may be installed by Landlord where necessary to
assure measurement of all electric service to tenant areas (e.g., in the case of
separate dedicated circuits to computer rooms, cafeterias, or other special
purpose facilities). Ground floor tenant space will be check-metered if it is
not separately metered. In addition, further modification to the number and
location of check meters may be made by Landlord if required to improve the
quality of information obtained thereby.

4. Landlord will cause the check meters to be read monthly by its employees and
will perform an analysis of the information for the purpose of determining an
equitable allocation of the costs of electric service among the tenants in the
Building in relation to the respective amounts of usage of electricity by those
tenants.

5. Each tenant’s allocable share (“Tenant’s Allocable Electricity Cost”), shall
be determined by Landlord on the following basis:

 

  (a) The total kilowatt hour usage for the period under evaluation shall be
established for each check meter and also for the Building as a whole by a
reading of the main Building meter for that period.

 

  (b) The cost of the total amount of electricity supplied for usage by tenants
during the period (exclusive of the Base Building Electricity) (herein called
“Tenant Electricity”) shall be determined by multiplying the total cost of
electricity as invoiced by the utility company for the same period by a
fraction, the numerator of which is the total amount of kilowatt hour usage as
measured by all of the Tenant Electricity check meters in the Building and the
denominator of which is the total amount of kilowatt hour usage for the Building
as measured by the main Building electric meter.

 

  (c) Tenant’s Allocable Electricity Cost for the period shall be determined by
multiplying the total costs of Tenant Electricity by a fraction, the numerator
of which is the kilowatt hour usage of Tenant Electricity by said tenant
(calculated as the sum of kilowatt hour usage during the period measured by all
check meters serving its premises) and the denominator of which is the total
kilowatt hour usage of Tenant Electricity for the same period.

 

  (d) Where part or all of the rentable area on a floor has been occupied by a
tenant for less than all of the period for which said Tenant’s Allocable
Electricity Cost is being calculated, appropriate and equitable modifications
shall be made to the allocation formula so that each tenant’s allocable share of
costs equitably reflects its period of occupancy, provided that in no event
shall the total of all costs as allocated to tenants be less than the total cost
of Tenant Electricity for said period.

 

E-1



--------------------------------------------------------------------------------

6. All costs of Base Building Electricity to Landlord shall be treated as part
of the Expenses of the Building for purposes of determining the allocation of
those costs.

 

E-2